Involved in the point to be decided in this case is whether the defendant, an official of Fisher Rental Agency, committed a violation of Section 7247 C.G.L., that is, committed statutory embezzlement, when he used his power to draw checks by drawing on Fisher Rental Agency, whose agent he was, and causing it to be deposited to the account of a separate corporation known as the Realty Corporation of Pensacola, in which he, defendant, was a stockholder, but without personally gaining anything thereby. In other words, must statutory embezzlement be predicated upon a showing of "causa lucri" or "animus perordi" in order to sustain it, or does the larceny rule of Grooves v. State, 82 Fla. 427, 90 So. 2d 473, 26 A.L.R. 382, apply?
As counsel for the plaintiff in error Groover in the case last cited I made insistence that such was the law as to larceny. Since embezzlement is akin to larceny, its common law rule of"causa lucri" is not inept, although this Court has rejected it in the Groover case and the Adams case, 78 Fla. 395, 399,83 So. 2d 271, insofar as larceny is concerned. I concur in the reversal.